DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-14 are amended by the preliminary amendment filed with applicant’s submission dated 25 March 2019 are presently under consideration.

Claim Interpretation
Claims 1 recites “a single layer back contact substrate” which in view of Fig. 4B, Page 2 Lines 25-30 and Page 6 Lines 1-6 of the instant specification is interpreted as meaning the positive and negative surface parts 6, 5 are patterned as a single layer but the back contact substrate can have additional layers such as a support layer (flexible foil 4c) in Fig. 4B.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show connection islands in the single layer back contact substrate surrounded by parts of the single layer back contact substrate forming the negative surface part and/or the positive surface part as described in the specification. Connection islands 14 in Figs. 6-8 appear to overlap with positive surface part 6 and negative surface part 5 and are not clearly in the same single layer back contact substrate. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “the plurality of photovoltaic units comprises parallel circuits of two or more arrays of n x m series connected photovoltaic cells” but it’s not clear if this limitation is meant to claim where each photovoltaic unit comprises series connected photovoltaic cells and the photovoltaic units are connected in parallel, or if each photovoltaic unit comprises parallel circuits of two or more arrays of n x m series connected photovoltaic cells. As such, the scope of claim 6 cannot be determined and is rendered indefinite.

Claim 6 further recites “a string of series connected photovoltaic cells in a photovoltaic unit has associated series connections between contact terminals of the n x m series connected photovoltaic cells” but it’s not clear if the “a string of series connected photovoltaic cells in a photovoltaic unit” is a new string of solar cells in a new photovoltaic unit or referring to one of the previously recited plurality of photovoltaic 


Claim 9 recites “the positive surface part (6)” in line 4 but it’s not clear how “(6)” is meant to further limit claim 9 and as such the scope of claim 9 is rendered indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Coleman et al (US 4,045,245).

Regarding claim 1 Coleman discloses a photovoltaic module comprising a plurality of photovoltaic units each having a positive contact terminal and a negative contact terminal (C2/L41-66, Figs. 1-2 see: solar cells 18 each having an upper metallization pattern and a bottom metallized surface), and a single layer back contact substrate (C3/L15-25, Figs. 1-2 see: coplanar conductors 30 and 32 in a single layer formed by removing conductor material forming a gap 62), 
wherein the single layer back contact substrate comprises 
a positive surface part electrically connected to the positive contact terminal of each of the plurality of photovoltaic units (C3/L15-25, Figs. 1-2 see: conductive layer 32 contacted to the bottom metallization of solar cells 18), 
a negative surface part electrically connected to the negative contact terminal of each of the plurality of photovoltaic units (C3/L40-55, Figs. 1-2 see: conductive layer 30 contacted to the upper metallization of solar cells 18), and 
the photovoltaic module further comprising at least one contact bridge in a layer of the photovoltaic module outside of the single layer back contact substrate (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps), the at least one contact bridge providing an electrical connection in the negative surface part and/or in the positive surface part (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 providing electrical connection between upper metallization of solar cells 18 and conductor 30).  

Regarding claim 2 Coleman discloses the photovoltaic module according to claim 1, wherein each of the photovoltaic units comprises a single photovoltaic cell (C2/L30-45 Figs. 1-2 see: solar cells 18 are each a single PV cell).

Regarding claim 4 Coleman discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge is located within a perimeter of the PV module (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 are within the perimeter of solar package 10 defined by sides 13).

Regarding claim 5 Coleman discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge is formed by at least two same polarity contact terminals and a cell metallization of a single one of the plurality of photovoltaic units (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 and upper metallization of solar cell 18).

Regarding claim 7 Coleman discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge comprises an electrically conductive connection member (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps).  

Regarding claim 8 Coleman discloses the photovoltaic module according to claim 7, wherein the electrically conductive connection member overlays the single layer back 

Regarding claim 10 Coleman discloses the photovoltaic module according to claim 1, wherein the positive surface part of the single layer back contact substrate is a single electrically conducting surface spanning the photovoltaic module surface (C3/L15-33, Figs. 1-2 see: members 44, 46, 48, 50 can be portions of conductor 32 contacted to solar cell 18), and the at least one contact bridge is provided for the negative surface part only (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps connect to conductor 30).  

Regarding claim 11 Coleman discloses the photovoltaic module according to claim 1, wherein each one of the plurality of photovoltaic units is a rectangular cell (C5/L5-10 see: solar cells can have a square or rectangular form).

Regarding claim 14 Coleman discloses the photovoltaic module according to claim 1, further comprising a positive terminal electrically connected to the positive surface part (C3/L34-39, Figs. 1-2 see: conductor 32 connected to terminal 56), and a negative terminal electrically connected to the negative surface part (C3/L9-10, Figs. 1-2 see: conductor 30 connected to terminal 54), wherein the positive surface part and/or the negative surface part comprises multiple conductive paths towards the associated positive and negative terminal, respectively (C3/L65-68, C4/L1-15, Figs. 1-2 see: .

Claims 1-2, 4, 7-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aiken et al (US 2015/0287865).

Regarding claim 1 Aiken discloses a photovoltaic module comprising a plurality of photovoltaic units each having a positive contact terminal and a negative contact terminal ([0051], Figs. 5A-5D, and 7 see: solar cells 104 having a first contact 111 and a second contact 105), and a single layer back contact substrate ([0049]-[0050] Figs. 3-4 see: first conductive portion 108 and second conductive portion 107 formed from metal layer 102 by forming groove 103), 
wherein the single layer back contact substrate comprises 
a positive surface part electrically connected to the positive contact terminal of each of the plurality of photovoltaic units  ([0014], [0051], Figs. 5A-5D, and 7 see: first contacts 111 of solar cells 104 (p-polarity side) connected to first conductive portion 108), 
a negative surface part electrically connected to the negative contact terminal of each of the plurality of photovoltaic units ([0014], [0051], [0053] Figs. 5A-5D, and 7 see: second contacts 105 of solar cells 104 (n-polarity side) connected to second conductive portion 107), and 
the photovoltaic module further comprising at least one contact bridge in a layer of the photovoltaic module outside of the single layer back contact substrate ([0051], 

Regarding claim 2 Aiken discloses the photovoltaic module according to claim 1, wherein each of the photovoltaic units comprises a single photovoltaic cell ([0056] see: each solar cell is one multi-junction solar cell).

Regarding claim 4 Aiken discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge is located within a perimeter of the PV module ([0051], [0053], [0061], Figs. 5A-5D, and 7 see: interconnects 106 are provided within the perimeter of support layer 101).

Regarding claim 7 Aiken discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge comprises an electrically conductive connection member ([0051], [0053], [0061], Figs. 5A-5D, and 7 see: interconnects 106 are each considered an “electrically conductive connection member”).  

Regarding claim 8 Aiken discloses the photovoltaic module according to claim 7, wherein the electrically conductive connection member overlays the single layer back 

Regarding claim 10 Aiken discloses the photovoltaic module according to claim 1, wherein the positive surface part of the single layer back contact substrate is a single electrically conducting surface spanning the photovoltaic module surface ([0049]-[0050] Figs. 3-4 see: first conductive portion 108 as a single continuous comb-shaped surface part), and the at least one contact bridge is provided for the negative surface part only ([0014], [0051], [0053] Figs. 5A-5D, and 7 see: interconnects 106 are only provided for connecting second contacts 105 of solar cells 104 (n-polarity side) connected to second conductive portion 107).  

Regarding claim 11 Aiken discloses the photovoltaic module according to claim 1, wherein each one of the plurality of photovoltaic units is a rectangular cell ([0038], [0051], Figs. 5A-5D, and 7 see: solar cells 104 are rectangular shaped).

Regarding claim 12 Aiken discloses the photovoltaic module according to claim 1, wherein the negative surface part and/or the positive surface part comprise a plurality of polygon shaped surface elements ([0050], [0059] Figs. 3-4 and 6A see: first conductive portion 108 and second conductive portion 107 each comprise a plurality of rectangular strip shaped elements or alternatively in Fig. 6A first conductive portion 208 comprises a plurality of square shaped portions).  



Regarding claim 14 Aiken discloses the photovoltaic module according to claim 1, further comprising a positive terminal electrically connected to the positive surface part, and a negative terminal electrically connected to the negative surface part, wherein the positive surface part and/or the negative surface part comprises multiple conductive paths towards the associated positive and negative terminal, respectively ([0049]-[0050] Figs. 3-4 and 5A-5D see: first conductive portion 108 and second conductive portion 107 each have a comb-shape where multiple conductive paths connect orthogonally to a continuous terminal portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14 above, and further in view of Dill et al (WO 89/05521).

Regarding claim 3 Coleman discloses the photovoltaic module according to claim 1, but does not explicitly disclose wherein each of the photovoltaic units comprises a string of photovoltaic cells.   
Dill teaches a photovoltaic module comprising photovoltaic units where each photovoltaic unit comprises a string of photovoltaic cells (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a 
Dill and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Dill such that each of the photovoltaic units of Coleman comprises a string of photovoltaic cells as taught by Dill (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12) as Dill teaches this configuration is more resistant to damage and catastrophic power loss as damage to one solar cell matrix will not affect the other parallel connected solar cell matrices and only a small overall power loss to the panel will result (Dill, see Abstract and Page 8 Lines 15-28).
	



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14 above, and further in view of Dill et al (WO 89/05521) and in further view of Moslehi (US 2015/0194547).

Regarding claim 6 Coleman discloses the photovoltaic module according to claim 1, but does not explicitly disclose wherein the plurality of photovoltaic units comprises parallel circuits of two or more arrays of n x m series connected photovoltaic cells, n and m being integer numbers, wherein a string of series connected photovoltaic cells in a photovoltaic unit has associated series connections between contact terminals of the n x m series connected photovoltaic cells, provided by connection islands in the single layer back contact substrate surrounded by parts of the single layer back contact substrate forming the negative surface part and/or the positive surface part, wherein the at least one contact bridge comprises one contact bridge for each of the two or more photovoltaic units.  
Dill discloses a photovoltaic module comprising a plurality of photovoltaic units comprising parallel circuits of two or more arrays of n x m series connected photovoltaic cells, n and m being integer numbers (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12), wherein a string of series connected photovoltaic cells in a photovoltaic unit has associated series connections between contact terminals of the n x m series connected photovoltaic cells, provided by connection islands surrounded by parts of the single layer back contact substrate forming the negative 
Dill and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Dill such that the plurality of photovoltaic units of Coleman comprises parallel circuits of two or more arrays of n x m series connected photovoltaic cells, n and m being integer numbers as taught by Dill (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12), wherein a string of series connected photovoltaic cells in a photovoltaic unit has associated series connections between contact terminals of the n x m series connected photovoltaic cells, provided by connection islands surrounded by parts of the single 
Dill does not explicitly disclose said connection islands are in the single layer back contact substrate.
Moslehi teaches a photovoltaic module comprising a plurality of photovoltaic units forming parallel circuits of two or more arrays of series connected photovoltaic cells where connection islands forming the series connections are disposed in a single layer back contact substrate (Moslehi, [0131], [0135], [0251]-[0252], Figs. 11A-11B, 12A-12B and 26-27 see: master cells (icells) having a plurality of isles (I1, I2, I3 I4) sub-cells are series interconnected through patterned M2 layer of series connectors 172 and fingers 174, 176 provided in a backplane layer). Moslehi teaches providing the series interconnections in the same back contact layer pattern simplifies manufacturing steps 
Moslehi and modified Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Moslehi such that the connection islands of modified Coleman are in the single layer back contact substrate of Modified Coleman as taught by Moslehi (Moslehi, [0131], [0135], [0251]-[0252], Figs. 11A-11B, 12A-12B and 26-27 see: master cells (icells) having a plurality of isles (I1, I2, I3 I4) sub-cells are series interconnected through patterned M2 layer of series connectors 172 and fingers 174, 176 provided in a backplane layer) as Moslehi teaches providing the series interconnections in the same back contact layer pattern simplifies manufacturing steps by eliminating the additional step of individually stringing or tabbing the photovoltaic cells in series (Moslehi, [0098]).

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14 above, and further in view of Bentzen et al (US 2009/0283141).

Regarding claim 9 Coleman discloses the photovoltaic module according to claim 1, and although Coleman teaches wherein a first polarity surface part of the single layer back contact substrate is a single electrically conducting surface spanning the photovoltaic module surface (Coleman, C3/L15-33, Figs. 1-2 see: members 44, 46, 48, 
However, Bentzen teaches in solar cell design, solar cell semiconductor wafers can employ p-type substrates with n-doped surface emitter layers or alternatively have n-type substrates with p-doped surface emitter layers (Bentzen, [0022]).
Bentzen and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Bentzen such that the solar cells 18 of Coleman have n-type substrates and p-type surface emitters as taught by Bentzen (Bentzen, [0022]) as such a modification would have amounted to the use of a known solar cell design for its intended use in the known environment of a solar cell module to accomplish the entirely expected result of providing a solar cell for power production. Such a modification would result in a solar cell having a negative surface part of the single layer back contact substrate as a single electrically conducting surface spanning the photovoltaic module surface, and have the at least one contact bridg.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14 above, and further in view of Aiken et al (US 2015/0287865).

Regarding claim 12 Coleman discloses the photovoltaic module according to claim 1, but does not explicitly disclose wherein the negative surface part and/or the positive surface part comprise a plurality of polygon shaped surface elements.  
Aiken teaches a photovoltaic module having a negative surface part and a positive surface part comprising a plurality of polygon shaped surface elements (Aiken, [0050], [0059] Figs. 3-4 and 6A see: first conductive portion 108 and second conductive portion 107 each comprise a plurality of rectangular strip shaped elements or alternatively in Fig. 6A first conductive portion 208 comprises a plurality of square shaped portions). Aiken teaches the shape of the negative surface part and positive surface part of the back conductive support layer can be designed to optimize the surface area usage of the support to provide a maximum placement of solar cells (Aiken, [0024]).
Aiken and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Aiken such that the negative surface part and/or the positive surface part comprise a plurality of polygon shaped surface elements as taught by Aiken (Aiken, [0050], [0059] Figs. 3-4 and 6A see: first conductive portion 108 and second conductive portion 107 each comprise a 

Regarding claim 13 modified Coleman discloses the photovoltaic module according to claim 12, and Aiken discloses wherein the polygon shaped surface elements are interconnected by a line part in the single layer back contact substrate or by the at least one contact bridge (Aiken, [0059] Fig. 6A see: first conductive portion 208 comprises a plurality of square shaped portions interconnected by line portions).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726